DETAILED ACTION
Status of Claims 
The following is a Final Office Action in response to Applicant’s amendment received on 08/16/2021.
Claim 17 is cancelled. Claims 1, 4, 6-16, and 18-21 are amended. Claims 1-16 and 18-21 are considered in this Office Action. Claims 1-16 and 18-21 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejections set forth in this office action.
Applicant’s amendments have been considered, they overcome the 35 U.S.C. 101.
Applicant’s amendment has be considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendment.
Response to Argument
Applicant’s arguments and amendments with respect to the 101 rejection to claims have been considered, but are found persuasive. Rejection withdrawn.  
Applicant’s arguments with respect to the 103 rejection to claims have been considered, but are not persuasive. 
Applicant arguments concerning the 35 U.S.C. 103 rejection have been considered, however these arguments are primarily raised in support of the new limitation, and therefore believed to be addressed via the updated 35 U.S.C. 103 rejection set forth below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lance Parker (US 2002/0052774 A1, hereinafter “Parker”) in view of Apprasials 1st Property Solutions (NPL “Condition Adjustment using Statwing”, published 01/19/2015, hereinafter “APS”). 
Claim 1/18:
Parker teaches:
providing, to a plurality of respondent client devices, an electronic survey comprising electronic survey questions [fig. 2 #36 and para. 022 a server distributes (36) the survey to clients 14 and 16; wherein a server in a computer device], ; 
receiving, from the plurality of respondent client devices, survey information comprising responses to the survey questions and information associated with users of the plurality of respondent client devices [para. 0022 respondents at clients 14 and 16 complete the survey and provide their responses to server 12 over network 10, para. 0042 distributing, the survey to respondents. Information to distribute the surveys may be stored in memory 24. This information may include, for example, respondents' electronic mail (e-mail) addresses or network addresses of clients 14 and 16.  Locations option 152 specifies the locations at which survey data is to be collected.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiment of Parker to perform the methods steps of the claimed invention as stated above. Doing so will provide a more efficient way for survey distributer to collect and analyze data and minimize time spent between multiple platforms.
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques. Fig. 2 #42 describes displaying statistical summary of the analysis), it does not teach the following limitation, however, APS describes:
 receiving, via a variable-modification-user interface of an administrator client device, a first indication of a first user input to select a digital button representation for modifying one or more discrete portions of a plurality of discrete portions of the survey information (Page 1 illustrates the selection of “filter” digital button representation for modifying one or more discrete portions of a plurality of discrete portions
receiving, via the variable-modification-user interface of the administrator client device, a second indication of a secondicon representing a first discrete portion of the plurality of discrete portions of the survey information corresponding to a first identifier (page 2 illustrate a second indication of a second  input at a user interface icon representing a first discrete portion (“MarketingRemarks”) of the plurality of discrete portions a first identifier (“remodeled” and “updated”)) ; 
in response to receiving, the second indication, for the second user input, moving the user interface icon representing the first discrete portion from a first data bucket to a second data bucket comprising a second discrete portion of the plurality of discrete portions of the survey information corresponding to a second identifier (page 3 illustrates in response to receiving, the second indication, for the second user input, moving the user interface icon representing the first discrete portion from a first data bucket to a second data bucket comprising a second discrete portion of the plurality of discrete portions of the survey information corresponding to a second identifier i.e., pulling a first data bucket to a second data bucket (pulling “remodeled” and “updated” ));
based on moving the user interface icon representing the first discrete portion from the first data bucket to the second data bucket, modifying each datapoint in the first discrete portion to correspond to the second identifier instead of the first identifier such that the first discrete portion is combined with the second discrete portion (page 3 shows the updated sample size after modifying each datapoint in the first discrete portion to correspond to the second identifier instead of the first identifier such that the first discrete portion is combined with the second discrete portion, which combine the identifiers “remodeled” and “updated” ) and generating, for display within  the variable-modification-user interface of the administrator client device, an updated presentation of the first discrete portion and the second discrete portion combined together (page 3 shows the updated presentation of the first discrete portion and the second discrete portion)


Claim 4/12:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, APS describes: 
The method of claim 1, further comprising: providing, for display on the administrator client device, the variable-modification-user interface in response to receiving an indication of a user input at a digital button for requesting to clean or create a variable comprising at least the first discrete portion and the second discrete portion [page 4 illustrates a clean and create a variable buttons, pages 4-8 illustrate that in response to selecting the create button providing an interface comprising the selection of the first discrete portion and the second discrete portion];
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker to include clean or create a variable mechanism comprising at least the first discrete portion and the second discrete portion. Doing so will provide a more efficient and accurate analysis of datasets and present output of results performed which will minimize time spent between multiple platforms.
Claim 6/13/19: 
 Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, APS describes: 
The method of claim 1,  further comprising: determining a statistical summary of a variable comprising at least the first discrete portion and the second discrete portion; andproviding, for display within a graphical user interface, a presentation of the statistical summary (page 3 shows a statistical summary illustrating the updated sample size after modifying each datapoint in the first discrete portion to correspond to the second identifier instead of the first identifier such that the first discrete portion is combined with the second discrete portion, which combine the identifiers “remodeled” and “updated” ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker to determine a statistical summary of a variable comprising at least the first discrete portion and the second discrete portion and providing, for display within a graphical user interface, a presentation of the statistical summary. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 7:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, APS describes: 
The method of claim 1, wherein the presentation of the statistical summary comprises a visualization of the statistical summary (page 3 shows a statistical summary illustrating the updated sample size after modifying each datapoint in the first discrete portion to correspond to the second identifier instead of the first identifier such that the first discrete portion is combined with the second discrete portion, which combine the identifiers “remodeled” and “updated” ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker, because the references are analogous and compatible since they are directed to analyzing data, to determine a statistical test from a plurality of statistical tests to perform based on an identified data-type of the selected first discrete portion and generate text description of the statistical results and visualization of said results and to prepare and convert data as needed. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platforms.

Claim 8:
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, APS describes: 
The method of claim 6, further comprising: in response to combining the first discrete portion with the second discrete portion, updating the presentation of the statistical summary (page 3 shows a statistical summary illustrating the updated sample size after modifying each datapoint in the first discrete portion to correspond to the second identifier instead of the first identifier such that the first discrete portion is combined with the second discrete portion, which combine the identifiers “remodeled” and “updated” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker, because the references are analogous and compatible since they are directed to analyzing data and generating reports analysis, to combine the first discrete 

Claim 9/14/20: 
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, APS describes: 
The method of claim 8, updating the presentation of the statistical summary comprises: removing a row or column of statistical results corresponding to first discrete portion [Page 1 illustrates the selection of “filter” digital button representation for modifying one or more discrete portions of a plurality of discrete portions. Further Page 1 shows that the sample size of the data is 1093.  Pages 2 illustrate of the selection of discrete portions. Page 3 illustrate the updated statistical results showing the sample size to be 111, which is interpreted as removing a row or column of statistical results corresponding to first discrete portion]; and updating an additional row or column of statistical results corresponding to the second discrete portion such that the additional row or column of statistical results reflects updated statistical results based on the combination of the first discrete portion and the second discrete portion [Page 3 further illustrate the combination of the first discrete portion and the second discrete portion based on the identifiers “updated” and “remodeled”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker to update the presentation of the statistical summary comprises: removing a row or column of statistical results corresponding to first discrete portions and updating an additional row or column of statistical results corresponding to the second discrete portion 

Claim 10/15:
Although Parker teaches in para. 0047 survey’s results and its visualization, Parker does not teach the following limitation, but APS teaches: 
The method of claim 1, further comprising providing, for display within the variable-modification-user interface, a selection field for selecting which variable to modify [pages 1 and 6 show a selection field for selecting which variable to modify such as “MarketRemarks”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker, because the references are analogous and compatible since they are directed to survey and data analysis, to include a selection field for selecting which variable to modify. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platform. 

Claim 21/16: 
Parker teaches analyzing survey information wherein each question and its corresponding answer from plurality of responding represent a discrete data and analyzing data, however Parker does not explicitly teach the following limitation, however, APS describes:
The system of claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to provide, for display within the variable-modification-user interface (Pages 4-5 shows variable-modification-user interface): a selection field for selecting which variable to modify (Pages 6-7 a selection field for selecting which variable to modify such as MarketingRemarks ); and an input field for indicating a new variable identifier to replace an identifier for the selected variable (Page 6 an input field for indicating a new variable identifier to replace an identifier for the selected variable, wherein the new variable name is “Condition of Home”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine APS with Parker to include the modification of data to include a new variable identifier to replace an identifier for the selected variable. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platform.

Claim 11 and 18 are directed to a system and non-transitory computer readable storage medium for performing substantially similar limitation as those recited in claim 1 and discussed above. Parker teaches a system to perform the limitation above (the additional element of processor and non-transitory computer readable medium storing instruction are taught in para. 0074 of Parker, and further as stated above para. 0022, 0040, 0042, 0047 and fig. 2), and therefore claim 18 is rejected using the sane reference and for substantially the same reasons as set forth above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of APS, as applied in claim 1, in view of Charles William Krallman (US 2011/0076663 A1, hereinafter Krallman).
Claim 2:
Parker does not teach the following limitation, however Krallman teaches: 
The method of claim 1, further comprising preparing the survey information for analysis by  organizing the received survey information into the plurality of discrete portions corresponding to [Fig. 2 illustrates organizing survey information into plurality of discrete portions (questions) corresponding to electronic survey questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krallman with Parker/ APS, because the references are analogous and compatible since they are directed to survey services and analysis, prepare survey for analysis by organizing the survey information into plurality of subsets corresponds to survey question. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platform.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of APS, as applied in claim 1, and further in view of Greg Laughlin (NPL “Statwing Tutorial by Greg Laughlin”, published 09/16/2013, hereinafter “Laughlin”). 
Claim 3: 
While Parker discloses performing, by at least one processor, the statistical test on the survey information to determine a statistical result (in fig. 2 #s40 analyzing responses; para. 0047 the survey’s results and its presentation require data visualization, statistical mathematics, marketing concepts, and data manipulation techniques), it does not teach the following limitation, however, Laughlin describes:
The method of claim 1 further comprising modifying the first discrete portion of  survey information by: adding digital metadata to or removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type [pages 8-10 illustrates removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type. The figures further shows the tool hiding non-interesting columns or find columns with a particular domain or without a domain assignment]; or digitally tagging the part of the survey information corresponding to the first identified data-type of the multiple identified data-types of the first discrete portion, wherein a digital tag indicates the part of the survey information corresponds instead to the common data- type that differs from the first identified data-type. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laughlin with Parker and APS, because the references are analogous and compatible since they are directed to data mining and analysis, prepare survey for analysis by organizing the survey information into plurality of subsets corresponds to survey question by data-type. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and minimize time spent between multiple platforms.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of APS, as applied in claim 1, and further in view of Thomas Hollifield (US 2014/0229456 A1, hereinafter “Hollifield”). 
Claim 5: 
While Laughlin teaches pages 8-10 illustrates removing digital metadata from part of the survey information that initially corresponds to a first identified data-type of the multiple identified data-types of the selected first discrete portion, wherein adding or removing the digital metadata changes the part of the survey information to correspond instead to the common data-type, Parker and Laughlin do not teach the following limitation, however Hollifield teaches: 
The method of claim 3, wherein modifying the survey information of the selected first discrete portion comprises modifying one or more datapoints of the survey information corresponding to a first identified data-type of the multiple identified data-types of the selected first discrete portion by: removing non-numeric values from the one or more datapoints; or converting text  [While col. 48 line 66- col. 49 lines 1-15 describes the preparation of a selected dataset (i.e. column) for analysis by converting the dataset into common datatype. “Depending on algorithm requirements, the model manager 144 can then request from data management services to perform certain data type conversions, such as converting ORACLE "CHAR(2000)" into ORACLE "VARCHAR2 (2000)," or into a JAVA "String." The model manager 144 can thus analyze the types and contents of the prepared data, convert the data as needed, and feed the prepared data to various algorithms in formats appropriate for each algorithm”, Col. 51 lines 39-45 and lines 51-56 describes the model manager 144 tracks information about the size of the software program that implements the algorithm, the nature and number of known limitations of defects ("bugs") of the algorithm, how many columns of data the algorithm can process, which types of data elements, such as numeric or string type, the algorithm can process. The model manager 144 also keeps information about specialized data mining techniques known in the art that some algorithms may implement, while other do not, such as whether each algorithm performs "bagging," "boosting," "input data normalization," and internal conversion of string data into numerical data]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hollifield with Parker/APS to include the modifying one or more datapoints of the plurality of discrete portions based on the identified data-type in the preparation of data. Doing so will provide a more efficient way for survey distributer in the collection and the analysis process of surveys and present output of results performed which will minimize time spent between multiple platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Apparatus and method for providing selective views of on-line surveys
Dietz; Timothy Alan et al.
US 20090287642 A1
Automated Analysis and Summarization of Comments in Survey Response Data
Poteet; Stephen R. et al.
US 6189029 B1
Web survey tool builder and result compiler
Fuerst; Carol
NPL
Lime Survey Handout
NPL
Susan J. McMurry, "JMP - An Introductory User's Guide",
NPL
Appraisals 1st Property Solutions, “Statwing Demo” (Year: 2015)
NPL
Svetlana Cheusheva, "Concatenate in Excel: combine text strings, cells, and columns" (Year: 2016)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                       /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683